Let me start 
by congratulating you, Mr. Kutesa, on your election 
as President of the General Assembly at its sixty-
ninth session. I am confident that the Assembly will 
make meaningful progress during this session under 
your able leadership. I would also like to express my 
appreciation to Secretary-General Ban Ki-moon for his 
tireless efforts to tackle the numerous crises breaking 
out around the globe.

Next year marks the seventieth anniversary of the 
founding of the United Nations. I am prompted by the 
state of our world today to reflect once again upon the 
noble dreams and ideals that inspired the founders of 
the United Nations 70 years ago. The founders aspired 
to build a new world that places people at the centre, as 
the opening words of the Charter of the United Nations, 
“We the peoples”, remind us. Throughout the ensuing 
decades of the Cold War and the post-Cold-War era, the 
United Nations tackled countless crises, striving, as it 
did so, to fulfil its purpose of maintaining international 
peace, promoting development and upholding human 
rights.

Yet our world continues to be beset by widespread 
disputes and conflicts, both large and small, despite 
the efforts of the United Nations. The civil conflicts 
raging on in Syria, Libya and South Sudan are causing 
the deaths of untold numbers of innocent women and 
children. In Iraq and surrounding areas, the activities 
of foreign terrorist fighters are posing new threats to 
peace internationally, not to mention in the Middle 
East. The fragile ceasefires in Gaza and Ukraine call 
for more fundamental and lasting solutions. The recent 
Ebola outbreak in Africa, widespread poverty and 
natural disasters underscore the scope of the threat 
from multiple challenges.

In order to push back against those challenges 
to peace and development, we need to return to the 
founding spirit of the United Nations by putting people 
first and promotinge cooperation among the Members 
of the family of nations. To meet the aspirations of 
the international community for justice and common 
prosperity, the United Nations needs to continue to 
play a central role in arranging more rapid and efficient 
responses.

The Republic of Korea was founded in 1948 with the 
blessing of the United Nations. It was able to safeguard 
freedom and democracy during the Korean war that 
broke out two years later, again with the help of the 
United Nations. Once a country that barely managed to 
survive with United Nations assistance, the Republic 
of Korea is today a nation that has achieved both an 
advanced market economy and democracy. In the course 
of that journey, the Republic of Korea came to espouse 
the values upheld by the United Nations — peace, 
development and human rights — as its own vision.

Given its history, the Republic of Korea is no 
stranger to the agonies of the civil wars, aggression, 
poverty and humanitarian disasters that are unfolding 
around the world. That is why the Republic of Korea 
is actively working to serve international peace and 
promote human rights and sustainable development 
as a member of the three major Councils of the United 
Nations: the Security Council, the Human Rights 
Council and the Economic and Social Council.


The developments unfolding in the Middle East, 
Eurasia, and North-East Asia are a far cry from the 
peaceful and just world that was envisioned by the 
United Nations founders. Overcoming the instability 
and chaos we see today must start with our adherence 
to the fundamental order and norms of the international 
community, namely, respect for sovereignty and 
territorial integrity; refraining from the threat or use of 
force in violation of the Charter; and respect for human 
rights and humanitarian values.

We need to prevent the development and 
proliferation of weapons of mass destruction such as 
nuclear weapons, which pose a fundamental threat to 
international peace and security. In that regard, we 
welcome the elimination of Syria’s chemical weapons 
through the joint efforts of the United Nations and the 
Organization for the Prohibition of Chemical Weapons 
and the progress being made in addressing the Iranian 
nuclear issue.

By the same token, I would underline the urgency 
of resolving the Democratic People’s Republic of Korea 
nuclear issue, which presents the single greatest threat 
to peace on the Korean peninsula and in North-East 
Asia. The Democratic People’s Republic of Korea is 
the only country to have conducted a nuclear test in 
the twenty-first century. Its nuclear programme not 
only is a serious threat to international peace, but 
also amounts to a total rejection of the Treaty on the 
Non-Proliferation of Nuclear Weapons, which is the 
backbone of the global nuclear non-proliferation 
regime. The Democratic People’s Republic of Korea 
must make the decision to give up its nuclear weapons. 
The Democratic People’s Republic of Korea should 
follow in the footsteps of other countries that have 
abandoned their nuclear weapons in favour of reform 
and opening-up, and it must choose a different path that 
supports its economic development and improves the 
lives of its people. Should it do this, the Republic of 
Korea, together with the international community, will 
provide our strong support for developing the economy 
of the Democratic People’s Republic of Korea.

In addition to that serious challenge on the Korean 
Peninsula, North-East Asia is undergoing a difficult 
transition. There are growing tensions in the region 
surrounding issues of history, territory and maritime 
security. Yet, unlike other regions, North-East Asia 
lacks a mechanism for dealing with those problems 
through multilateral consultations. It is against that 
backdrop that I am seeking to advance a North-East 
Asia peace and cooperation initiative that is aimed 
at building an order of trust and cooperation in the 
region. In my view, building up habits of cooperation in 
practical areas, such as climate action, disaster relief, 
nuclear safety and tackling transnational crime, can 
materialize into a multilateral process of cooperation 
along the lines of what we see in Europe.

In that context, I have also proposed creating a 
North-East Asia nuclear safety consultative body to 
discuss nuclear safety issues, a topic of shared interest 
for the countries in the region. At the same time, we 
are reaching beyond North-East Asia and seeking to 
build transportation and energy networks across an 
economically interdependent Eurasia, which would 
help strengthen political trust and security across the 
continent.

This year marks 20 years since the Rwandan 
genocide, the world’s greatest humanitarian tragedy of 
the late twentieth century. The international community 
had pledged “never again” in the aftermath of the 
genocides in the former Yugoslavia and Rwanda in the 
1990s. Yet, we are witnessing today a different type of 
humanitarian disaster unfolding in Syria and Iraq. The 
Republic of Korea is actively participating in the efforts 
of the United Nations to prevent such humanitarian 
tragedies. The Republic of Korea strongly supports 
United Nations policies to protect human rights, such 
as the Rights Up Front initiative and the Secretary-
General’s “open gate” policy. Even as we speak, Korean 
troops are taking part in United Nations peacekeeping 
missions in South Sudan and Lebanon, helping with 
peacebuilding, reconstruction and the protection of 
civilians and human rights.

The Republic of Korea also attaches great 
importance to preventing human suffering, particularly 
of women and children, who are most vulnerable, 
in conflict situations. In that context, during its 
presidency of the Security Council in February 2013, 
Korea presided over an open debate (see S/PV.6917) on 
the protection of civilians in armed conflict and helped 
raise global awareness. Korea is also participating in and 
championing the Preventing Sexual Violence Initiative. 
Sexual violence against women during armed conflicts 
is a clear violation of human rights and humanitarian 
norms, regardless of how long ago or where it occurred.

The human rights situation in the Democratic 
People’s Republic of Korea is also the subject of 
profound interest and concern for the international 


community. In March, the Human Rights Council 
adopted recommendations proposed by the Commission 
of Inquiry on Human Rights in the Democratic People’s 
Republic of Korea. The Democratic People’s Republic 
of Korea and the international community should 
take the necessary measures to implement those 
recommendations. In that regard, the United Nations 
office that will soon be set up in the Republic of Korea 
to investigate human rights abuses in the Democratic 
People’s Republic of Korea is expected to reinforce such 
efforts. The international community should also pay 
greater attention to the human rights situation of North 
Korean defectors. The relevant United Nations agencies 
and countries should provide the necessary support 
so that defectors can freely choose their resettlement 
destination.

The challenges facing humankind today, such as 
absolute poverty and climate change, can be addressed 
only through a concerted international response, given 
their complexity and intertwined character. Less than 
500 days remain until the target date of the Millennium 
Development Goals, which was launched with the 
aim of eradicating absolute poverty and increasing 
social and economic opportunities. The Republic of 
Korea is ready, by harnessing our unique historical 
experience, to play a bridging role between developed 
and developing countries as the post-2015 development 
goals are set. In that regard, the decision was made as 
a result of the Busan Partnership agreement, adopted 
at the Ministerial Meeting in April in Mexico, to turn 
the Global Partnership for Effective Development 
Cooperation into an international development 
cooperative mechanism.

The Republic of Korea will seek to enhance the 
quality of its overseas assistance. We will continue 
to share our development experience, by globally 
promoting the Saemaul movement model, which was 
conducive to eradicating rural poverty in Korea through 
the spirit of diligence, self-reliance and cooperation. 
Having seen the power of education in propelling its 
own development, the Republic of Korea strongly 
supports and is championing the Secretary-General’s 
Global Education First Initiative. Korea will share its 
lessons learned and provide substantive support to the 
United Nations initiatives on education, which is one of 
the main themes of the post-2015 development goals. To 
that end, Korea will host the World Education Forum 
in 2015 and make efforts to reach an agreement on the 
new education objectives for the next 15 years.

Climate change is no less an existential threat 
to humanity than the question of war and peace. At 
the Climate Summit 2014 held at United Nations 
Headquarters yesterday, 23 September, leaders 
proclaimed their collective resolve to reach a consensus 
on the post-2020 new climate regime. Going forward, 
an agreement must be reached on a new climate regime 
by the 2015 Conference of the Parties to the United 
Nations Framework Convention on Climate Change in 
Paris. As the host country of the Green Climate Fund 
(GCF) and the Green Growth Global Institute (GGGI), 
Korea is committed to supporting international efforts 
to strengthen developing countries’ mitigation and 
adaptation capacities. Above all, we will continue to 
work for the full and early operationalization of the GCF 
and for the expansion of GGGI assistance to developing 
countries. Korea views the climate challenge not as a 
burden but as an opportunity to unleash new value, 
markets and jobs through technological innovation. 
We are nurturing new energy industries. And we hope 
to share the fruits of our efforts with other developing 
countries.

The Korean people gained independence 69 years 
ago, but the subsequent division of the Korean peninsula 
precluded its membership in the United Nations as a 
single sovereign State. The two Koreas were admitted 
separately as Member States to the United Nations 
in 1991. Having two separate seats despite a single 
language, culture and history is clearly not normal. 
This year marks the twenty-fifth anniversary of the fall 
of the Berlin Wall, but the Korean peninsula remains 
stifled by a wall of division. Countless separated 
families have been spending decades in agony, longing 
to see their loved ones. Every year, many leave for a 
place where they will never be able to meet their loved 
ones in person. I call on the international community to 
stand with us in tearing down the world’s last remaining 
wall of division.

Not long ago, I proposed to the Democratic 
People’s Republic of Korea that we build corridors that 
can connect our environment, our livelihoods and our 
culture. In my view, a genuine community that can heal 
the wounds of division and move both sides forward 
together will come about only when people from the 
South and the North are able to live in natural harmony 
within a single ecosystem, when separated families are 
able to come together and ease their agony, and when 
culture is shared.

Today, the Korean peninsula is divided by a 
4-kilometre wide, 250-kilometre long demilitarized 


zone (DMZ). The DMZ, built around the military 
demarcation line to prevent renewed conflict, has 
in reality ended up preventing the back-and-forth 
movement of people for some 60 years. But from the 
stretches of the DMZ would emerge, in those decades, a 
treasure trove of nature’s wildlife. The DMZ ecosystem 
is a testament to the fact that the South and North are 
part of a single whole, one which both sides should 
work together to restore. And so I hope to build inside 
the very symbol of our division a world ecopeace park 
that would begin to reconnect the Peninsula’s divided 
nature and divided people. If we can sweep away the 
barbed-wire fences from small areas inside the DMZ 
and thereby allow people from both sides to live in 
natural harmony, such a park could emerge as a corridor 
of life and peace.

I call on the United Nations to spearhead these 
efforts. Building a park that embodies respect for 
international standards and values, and doing so under 
United Nations auspices, with all the parties to the 
war on board — the two Koreas, the United States and 
China — would serve to ease tensions and promote the 
peaceful reunification of the two Koreas. A unified 
Korea would be a starting point for a world without 
nuclear weapons, offer a fundamental solution to the 
North Korean human rights issue and help unlock a 
stable and cooperative North-East Asia. Just as the 
unification of Germany laid the ground for a new Europe 
by integrating that continent, a unified Korea could set 
in motion a new North-East Asia. I am confident that a 
peacefully reunified Korean peninsula will contribute 
to realizing the founding purposes and values espoused 
by the United Nations.


The founders of the United Nations were not 
deterred by the heat of war from looking to the future and 
planning for a peaceful post-war world. The Republic 
of Korea is committed to a vision of diplomacy that 
seeks lasting peace and unification on the peninsula 
and peace and development in North-East Asia and 
contributes to building a happier world. The Republic 
of Korea will do its part in that noble undertaking to 
ensure that the United Nations continues to safeguard 
our common values and cements its place at the centre 
of global governance.
